2006 LONG-TERM INCENTIVE PLAN
 
OF
 
GILDER ENTERPRISES, INC.
 
I. Purpose
 
The purpose of the Gilder Enterprises, Inc. 2006 Long-Term Incentive Plan (the
“Plan”) is to attract and retain and provide incentives to employees, officers,
directors and consultants of the Corporation and its Subsidiaries, and to
thereby increase overall stockholders’ value. The Plan generally provides for
the granting of stock, stock options, stock appreciation rights, restricted
shares or any combination of the foregoing to the eligible participants.
 
II. Definitions
 
(a) “Award” includes, without limitation, stock options (including incentive
stock options within the meaning of Section 422(b) of the Code), stock
appreciation rights, dividend equivalent rights, stock awards, restricted share
awards, or other awards that are valued in whole or in part by reference to, or
are otherwise based on, the Common Stock (“other Common Stock-based Awards”),
all on a stand alone, combination or tandem basis, as described in or granted
under this Plan.
 
(b) “Award Agreement” means a written agreement setting forth the terms and
conditions of each Award made under this Plan.
 
(c) “Board” means the Board of Directors of the Corporation.
 
(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(e) “Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board from time to time to
administer this Plan or if no such committee is designated, the Board.
 
(f) “Common Stock” means the common stock of the Corporation, par value $.001
per share, or any other securities of the Corporation into which such common
stock is reclassified or reconstituted.
 
(g) “Corporation” means Gilder Enterprises, Inc., a Nevada corporation.
 
(h) “Employee” means an employee of the Corporation or a Subsidiary.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
 
(j) “Fair Market Value” means (i) if the Common Stock is listed on an
established stock exchange or exchanges or the NASDAQ National Market, the
closing price per share on the last trading day immediately preceding such date
on the principal exchange on which it is traded or as reported by NASDAQ; or (b)
if the Common Stock is not then listed on an exchange or the NASDAQ National
Market, but is quoted on the NASDAQ Capital Market, the NASD OTC bulletin board
or the National Quotation Bureau pink sheets, the average of the closing bid and
asked prices per share for the Common Stock as quoted by the NASD or the
National Quotation Bureau, as the case may be, on the last trading day
immediately preceding such date; or (c) if the Common Stock is not then listed
on an exchange or the NASDAQ National Market, or quoted by NASD or the National
Quotation Bureau, an amount determined in good faith by resolution of the
Committee (whose determination shall be conclusive), based on the best
information available to it.
 
 
 

--------------------------------------------------------------------------------

 
(k) “Participant” means an Employee, officer, director or consultant who has
been granted an Award under the Plan.
 
(l) “Plan Year” means a twelve-month period beginning with January 1 of each
year.
 
(l) “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Corporation has or obtains, directly or indirectly, a
proprietary interest of more than 50% by reason of stock ownership or otherwise.
 
III. Eligibility
 
Any Employee, officer, director or consultant of the Corporation or a Subsidiary
selected by the Committee is eligible to receive an Award.
 
IV. Plan Administration
 
(a) Except as otherwise determined by the Board, the Plan shall be administered
by the Committee. The Board, or the Committee to the extent determined by the
Board, shall periodically make determinations with respect to the participation
of Employees, officers, directors and consultants in the Plan and, except as
otherwise required by law or this Plan, the grant terms of Awards, including
vesting schedules, price, restriction or option periods, dividend rights,
post-retirement and termination rights, payment alternatives such as cash,
stock, contingent awards or other means of payment consistent with the purposes
of this Plan, and such other terms and conditions as the Board or the Committee
deems appropriate which shall be contained in an Award Agreement with respect to
a Participant.
 
(b) The Committee shall have authority to interpret and construe the provisions
of the Plan and any Award Agreement and make determinations pursuant to any Plan
provision or Award Agreement which shall be final and binding on all persons. No
member of the Committee shall be liable for any action or determination made in
good faith, and the members shall be entitled to indemnification and
reimbursement in the manner provided in the Corporation’s Certificate of
Incorporation, as it may be amended from time to time.
 
(c) The Committee shall have the authority at any time to provide for the
conditions and circumstances under which Awards shall be forfeited. The
Committee shall have the authority to accelerate the vesting of any Award and
the times at which any Award becomes exercisable.
 
V. Capital Stock Subject to the Provisions of this Plan
 
(a) The capital stock subject to the provisions of this Plan shall be shares of
authorized but unissued Common Stock and shares of Common Stock held as treasury
stock. Subject to adjustment in accordance with the provisions of Section X, and
Sections V(b) and (c) below, the total number of shares of Common Stock
available for grants of Awards shall not exceed 2,500,000.
 
(b) The grant of a restricted share Award shall be deemed to be equal to the
maximum number of shares which may be issued under the Award. Awards payable
only in cash will not reduce the number of shares available for Awards granted
under the Plan.
 
(c) There shall be carried forward and be available for Awards under the Plan,
in addition to shares available for grant under paragraph (a) of this Section V,
all of the following: (i) any unused portion of the limit set forth in paragraph
(a) of this Section V; (ii) shares represented by Awards which are cancelled,
forfeited, surrendered, terminated, paid in cash or expire unexercised; and
(iii) the excess amount of variable Awards which become fixed at less than their
maximum limitations.
 
VI. Awards Under This Plan
 
As the Committee may determine, the following types of Awards and other Common
Stock-based Awards may be granted under this Plan on a stand alone, combination
or tandem basis:
 
 
(a) Stock Option. A right to buy a specified number of shares of Common Stock at
a fixed exercise price during a specified time, all as the Committee may
determine.
 
(b) Incentive Stock Option. An Award in the form of a stock option which shall
comply with the requirements of Section 422 of the Code or any successor section
as it may be amended from time to time. Subject to adjustment in accordance with
the provisions of Section X, the aggregate number of shares which may be subject
to incentive stock option Awards under this Plan shall not exceed 2,500,000,
subject to Section V above. To the extent that Section 422 of the Code requires
certain provisions to be set forth in a written plan, said provisions are
incorporated herein by this reference.
 
(c) Stock Appreciation Right. A right, which may or may not be contained in the
grant of a stock option or incentive stock option, to receive in cash (or its
equivalent value in Common Stock) the excess of the Fair Market Value of a share
of Common Stock on the date the right is surrendered over the option exercise
price or other price specified in the Award Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(d) Restricted Shares. The issuance of Common Stock to a Participant subject to
forfeiture until such restrictions, terms and conditions as the Committee may
determine are fulfilled.
 
(e) Dividend or Equivalent. A right to receive dividends or their equivalent in
value in Common Stock, cash or in a combination of both with respect to any new
or previously existing Award.
 
(f) Stock Award. The issuance of Common Stock, which may be on a contingent
basis, to a Participant.
 
(g) Other Stock-Based Awards. Other Common Stock-based Awards which are related
to or serve a similar function to those Awards set forth in this Section VI.
 
VII. Award Agreements
 
Each Award under the Plan shall be evidenced by an Award Agreement that shall
set forth the terms and conditions of the Award and shall be executed by the
Corporation and the Participant.
 
VIII. Other Terms and Conditions
 
(a) Assignability. Unless provided to the contrary in any Award, no Award shall
be assignable or transferable except by will or by the laws of descent and
distribution and during the lifetime of a Participant, the Award shall be
exercisable only by such Participant.
 
(b) Termination of Employment or Other Relationship. The Committee shall
determine the disposition of the grant of each Award in the event of the
retirement, disability, death or other termination of a Participant’s employment
or other relationship with the Corporation or a Subsidiary.
 
(c) Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to shares covered by an Award until the date the Participant is the
holder of record. Except as provided in Section X, no adjustment will be made
for dividends or other rights for which the record date is prior to such date.
 
(d) No Obligation to Exercise. The grant of an Award shall impose no obligation
upon the Participant to exercise the Award.
 
(e) Payments by Participants. The Committee may determine that Awards for which
a payment is due from a Participant may be payable: (i) in U.S. dollars by
personal check, bank draft or money order payable to the order of the
Corporation, by money transfers or direct account debits; (ii) through the
delivery or deemed delivery based on attestation to the ownership of shares of
Common Stock with a Fair Market Value equal to the total payment due from the
Participant; (iii) pursuant to a broker-assisted “cashless exercise” program if
established by the Corporation; (iv) by a combination of the methods described
in (i) through (iii) above; or (v) by such other methods as the Committee may
deem appropriate.
 
(f) Withholding. Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments of Awards in shares of
Common Stock, the Participant shall be required to pay the amount of any taxes
required to be withheld prior to receipt of such stock, or alternatively, a
number of shares the Fair Market Value of which equals the amount required to be
withheld may be deducted from the payment.
 
(g) Maximum Awards. The maximum number of shares of Common Stock that may be
issued to any single Participant pursuant to Awards under this Plan in any
single Plan Year is 2,500,000.
 
IX. Termination, Modification and Amendments
 
(a) The Plan may from time to time be terminated, modified or amended by the
affirmative vote of the holders of a majority of the outstanding shares of the
capital stock of the Corporation present or represented and entitled to vote at
a duly held stockholders meeting.
 
(b) Notwithstanding the provisions of Section IX(a) above, the Board may at any
time terminate the Plan or from time to time make such modifications or
amendments of the Plan as it may deem advisable; provided, however, that the
Board shall not make any material amendments to the Plan without the approval of
at least the affirmative vote of the holders of a majority of the outstanding
shares of the capital stock of the Corporation present or represented and
entitled to vote at a duly held stockholders meeting.
 
 
3

--------------------------------------------------------------------------------

 
(c) No termination, modification or amendment of the Plan may adversely affect
the rights conferred by an Award without the consent of the recipient thereof.
 
X. Recapitalization
 
The aggregate number of shares of Common Stock as to which Awards may be granted
to Participants, the number of shares thereof covered by each outstanding Award
and the price per share thereof in each such Award, shall all be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without receipt of consideration by the Corporation, or
other change in corporate or capital structure; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated. The
Committee may also make the foregoing changes and any other changes, including
changes in the classes of securities available, to the extent it is deemed
necessary or desirable to preserve the intended benefits of the Plan for the
Corporation and the Participants in the event of any other reorganization,
recapitalization, merger, consolidation, spin-off, extraordinary dividend or
other distribution or similar transaction.
 
XI. No Right to Employment
 
No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of, or in any other relationship with, the Corporation or a
Subsidiary. Further, the Corporation and each Subsidiary expressly reserve the
right at any time to dismiss a Participant free from any liability, or any claim
under the Plan, except as provided herein or in any Award Agreement issued
hereunder.
 
XII. Governing Law
 
To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the laws of the State of Nevada.
 
XIII. Savings Clause
 
This Plan is intended to comply in all aspects with applicable laws and
regulations. In case any one or more of the provisions of this Plan shall be
held invalid, illegal or unenforceable in any respect under applicable law and
regulation, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal or unenforceable provision shall be deemed null and void; however, to
the extent permissible by law, any provision which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit this
Plan to be construed in compliance with all applicable laws so as to foster the
intent of this Plan.
 
XIV. Effective Date and Term
 
The effective date of this Plan is June __, 2006. The Plan shall terminate on
June __, 2016. No awards shall be granted after the termination of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 

